 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11
     IN RE CHRYSLER-DODGE-JEEP                            Case No. 17-md-02777-EMC
12   ECODIESEL® MARKETING, SALES
     PRACTICES, AND PRODUCTS                              ORDER GRANTING FINAL
13   LIABILITY LITIGATION                                 APPROVAL OF CLASS ACTION
                                                          SETTLEMENT AND ATTORNEYS’
14                                                        FEES AND COSTS

15                                                        The Honorable Edward M. Chen

16

17           Before the Court is Class Plaintiffs’ Motion for Final Approval of Class Action Settlement

18   and Attorneys’ Fees and Costs under Fed. R. Civ. P. 23(e) and 23(h) and Pretrial Order Nos. 3

19   and 4. The background, procedural history, and Settlement terms were summarized in the Court’s

20   Order Granting Preliminary Approval of Class Settlement, familiarity with which is presumed.

21   See Dkt. No. 526 (“Preliminary Approval Order”). In brief, the Settlement, along with the

22   interrelated US-CA Consent Decree, provides an emissions repair for approximately 100,000

23   vehicles, offers an extended warranty covering all vehicles receiving that repair, and compensates

24   class members with cash payments ranging from $990 to $3,075.

25           Following the Court’s Preliminary Approval Order, notice has been sent to the Class via a

26   Court-approved notice program, and the Class has had an opportunity to respond. Having

27   considered the Parties’ briefs and accompanying submissions, comments from the Class, and

28
                                                                                  ORDER GRANTING FINAL
      1702683.2                                                    APPROVAL OF CLASS ACTION SETTLEMENT
                                                                               CASE NO. 3:17-MD-02777-EMC
 1   presentations at the hearing on these matters, for the reasons stated in granting preliminary

 2   approval and for the reasons stated at the hearing, the Court GRANTS the motion.

 3   I.       CLASS CERTIFICATION AND SETTLEMENT APPROVAL

 4            When presented with a motion for final approval of a class action settlement, a court first

 5   evaluates whether certification of a settlement class is appropriate under Federal Rule of Civil

 6   Procedure 23(a) and (b). Rule 23(a) provides that a class action is proper only if four

 7   requirements are met: (1) numerosity, (2) commonality, (3) typicality, and (4) adequacy of

 8   representation. See Fed. R. Civ. 23(a)(1)-(4). As relevant here, settlement certification of a Rule

 9   23(b)(3) class requires that (1) “the questions of law or fact common to class members

10   predominate over any questions affecting only individual members” and that (2) “a class action

11   [be] superior to any other available methods for fairly and efficiently adjudicating the

12   controversy.” See Fed. R. Civ. P. 23(b)(3).

13            The Court analyzed these factors in its Preliminary Approval Order and finds no reason to

14   disturb its earlier conclusions. The requirements of Rule 23(a) and Rule 23(b)(3) were satisfied

15   then and they remain so now. See Dkt. No. 526 at 8-12. As such, the Court determines that

16   certification of the Settlement Class is appropriate.

17            Assuming a proposed settlement satisfies Rules 23(a) and (b), the Court must then

18   determine whether the proposal is fundamentally fair, reasonable, and adequate. See Fed. R. Civ.

19   P. 23(e)(2). The Ninth Circuit has identified factors to consider when a court evaluates a

20   settlement:
21                   (1) the strength of the plaintiff’s case; (2) the risk, expense,
                     complexity, and likely duration of further litigation; (3) the risk of
22
                     maintaining class action status throughout the trial; (4) the amount
23                   offered in settlement; (5) the extent of discovery completed and the
                     stage of the proceedings; (6) the experience and views of counsel;
24                   (7) the presence of a governmental participant; and (8) the reaction
                     of the class members of the proposed settlement.
25

26   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011). In preliminarily
27   approving the Settlement, the Court analyzed the Rule 23(e)(2) and Ninth Circuit factors and
28
                                                                                     ORDER GRANTING FINAL
      1702683.2                                       -2-             APPROVAL OF CLASS ACTION SETTLEMENT
                                                                                  CASE NO. 3:17-MD-02777-EMC
 1   concluded that the Settlement was “fair, adequate, and reasonable.” Dkt. No. 526 at 15. Those

 2   conclusions stand and counsel equally in favor of final approval now.

 3   II.      THE REQUESTED ATTORNEYS’ FEES AND COSTS

 4            Class Counsel requests an award of $59 million in attorneys’ fees and $7 million in costs

 5   for work arising from the claims resolved by the Settlement. Defendants have agreed to pay this

 6   amount in addition to compensation to the Class. See Dkt. No. 508 ¶ 11.1.

 7            The fees and costs are reasonable, whether a percentage method or lodestar method is

 8   used. Class Counsel’s request for $59 million in fees and $7 million in costs is hereby

 9   GRANTED.

10            Finally, Plaintiffs request a service award of $5,000 to be paid by Defendants in addition

11   to the Settlement compensation. This is the presumptive service award in this District, and is

12   reasonable under the facts of this case, in which representative Plaintiffs participated actively in

13   the litigation, including sitting for depositions, completing detailed questionnaires, and searching

14   for and producing responsive documents. See Dkt. No. 526 at 15. The request for incentive

15   awards for each of the 60 settlement class representatives is therefore GRANTED.

16   III.     CONCLUSION

17            Accordingly, the Court hereby orders, adjudges, finds, and decrees as follows:

18                1. The Court hereby CERTIFIES the Settlement Class and GRANTS the Motion

19                   for Final Approval of the Settlement. The Court fully and finally approves the

20                   Settlement in the form contemplated by the Settlement Agreement (Dkt. No. 508)
21                   and finds its terms to be fair, reasonable and adequate within the meaning of Fed.

22                   R. Civ. P. 23. The Court directs the consummation of the Settlement pursuant to

23                   the terms and conditions of the Settlement Agreement.

24                2. The Court CONFIRMS the appointment of Lead Plaintiffs’ Counsel and the

25                   members of the PSC listed in Pretrial Order No. 3 as Settlement Class Counsel.

26                3. The Court CONFIRMS the appointment of the Settlement Class Representatives
27                   listed in Exhibit A to Class Plaintiffs’ Motion for Preliminary Approval. Dkt. No.

28                   491-6.
                                                                                     ORDER GRANTING FINAL
      1702683.2                                       -3-             APPROVAL OF CLASS ACTION SETTLEMENT
                                                                                  CASE NO. 3:17-MD-02777-EMC
 1               4. The Court CONFIRMS the appointment of the Angeion Group as Claims and

 2                  Notice Administrator.

 3               5. The Court GRANTS Class Counsel’s request for attorneys’ fees and costs, and

 4                  AWARDS Class Counsel $59 million in attorneys’ fees and $7 million in costs to

 5                  be paid by the Defendants in addition to the compensation available to the Class,

 6                  and to be allocated by Lead Counsel among the PSC firms and additional counsel

 7                  performing work under Pretrial Order Nos. 3 and 4.

 8               6. The Court AWARDS the Settlement Class Representatives service awards of

 9                  $5,000 each, also to be paid by the Defendants in addition to the compensation

10                  available to the Class.

11               7. The Court hereby discharges and releases the Released Claims as to the Released

12                  Parties, as those terms are used and defined in the Settlement Agreement.

13               8. The Court hereby permanently bars and enjoins the institution and prosecution by

14                  Class Plaintiffs and any Class Member of any other action against the Released

15                  Parties in any court or other forum asserting any of the Released Claims, as those

16                  terms are used and defined in the Settlement Agreement.

17               9. The Court further reserves and retains exclusive and continuing jurisdiction over

18                  the Settlement concerning the administration and enforcement of the Settlement

19                  Agreement and to effectuate its terms. Dkt. No. 508 at ¶ 9.16.

20           A separate judgment consistent with this Order will issue pursuant to Fed. R. Civ. P. 58.
21

22   Dated: May 3, 2019
23                                                    HON. EDWARD M. CHEN
24                                                    United States District Judge

25

26
27

28
                                                                                   ORDER GRANTING FINAL
     1702683.2                                       -4-            APPROVAL OF CLASS ACTION SETTLEMENT
                                                                                CASE NO. 3:17-MD-02777-EMC
